DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on July 26, 2022. Claims 1-2 and 5-7 are pending in the application and are being examined herein.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In lines 6-7, “at least one used electrode” should read “at least one used electrode of the plurality of ion-selective electrodes” for clarity.
In line 7, “at least one electrode that has not yet been used” should read “at least one electrode of the plurality of ion-selective electrodes that has not yet been used” for clarity.
In line 9, “one of the electrodes” should read “one of the plurality of ion-selective electrodes” for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the sensitive surfaces of the other of the plurality of ion-selective electrodes each have a cover” and “the other of the plurality of ion-selective electrodes are covered” in lines 15-18 of the claim. It is unclear which of the plurality of ion-selective electrodes are considered “the other.” The receiving unit is configured to receive at least one used electrode (plural uncovered electrodes), which contradicts the above limitations which require only one uncovered electrode. Examiner suggests amending the claim to recite functional language (“configured to” language) for the covers since the claim previously recites functional language for the at least one used electrode and the at least one electrode that has not yet been used, or amending the claim to recite “the sensitive surfaces of the at least one electrode of the plurality of ion-selective electrodes that has not yet been used each have a cover” and “the at least one electrode of the plurality of ion-selective electrodes that has not yet been used are covered.” Claims 2 and 5-7 are rejected as dependent thereon.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (KR 101299678 B1) (provided in Applicant’s IDS filed on November 3, 2020) (references herein made with respect to English Machine Translation) and further in view of Leyer et al. (US 2011/0023586 A1) and further in view of Horii (US 5,004,998 A).
Regarding claim 1, Byun teaches a sensor (an underwater sensor housing, Fig. 1, para. [0025]).
Byun teaches a plurality of underwater sensors 60 respectively installed in each of the underwater sensor seating portions 15 in a cylindrical housing body 10 (Fig. 1, para. [0025]-[0027]). Byun teaches that during use, it is possible to continuously measure the properties of seawater by selectively using one underwater sensor 60 until it becomes contaminated, and then moving on to another underwater sensor 60 that has not yet been used (Fig. 1, para. [0027], [0038]-[0039]). Byun teaches that each of the underwater sensors 60 has a seawater contact portion 60a set to contact seawater on the surface of the underwater sensor 60 (Fig. 1, para. [0028]). Byun teaches that each of the underwater sensors 60 detects the physical and chemical properties of seawater introduced through the sensing portion 65 of the sensing unit 61 in contact with the electrodes 62 (Figs. 1 & 7, para. [0028], [0053]). Byun is silent with respect to the analytes in the seawater being detected, and therefore fails to teach a plurality of ion-selective electrodes each having a sensitive surface.
Leyer teaches an immersion probe 10 for water analysis including four sensors to determine different water parameters, a sensor module receiving portion 12 with four sensor-module plug-in positions 16, and four sensor modules respectively comprising a sensor and disposed in a respective sensor-module plug-in position 16 (abstract, Figs. 1-2, para. [0020]-[0021]). Leyer teaches that the immersion probe 10 comprises ion-selective electrodes 20, 21, 22, 23 of sensor modules 141, 142, 143, 144, where each ion-selective electrode has a surface that contacts water (Figs. 1-2, para. [0020]-[0021]). Leyer teaches that the sensor modules 141, 142, 143, 144 comprising the ion-selective electrodes 20, 21, 22, 23 are disposable components and can be disposed of when they are used once (Figs. 1-2, para. [0022]). Leyer teaches that the sensor module receiving portion 12 of the immersion probe 10 comprises a reference electrode (para. [0015], [0023]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the underwater sensors of Byun with the ion-selective electrodes and the reference electrode as taught by Leyer in order to yield the predictable result of water analysis to determine different water parameters. MPEP § 2143(I)(B).
Modified Byun teaches wherein the plurality of ion-selective electrodes are received in a receiving unit (the ion-selective electrodes are receiving in the cylindrical housing body 10, Byun, Fig. 1, para. [0025]-[0027], Leyer, Figs. 1-2, para. [0020]-[0021], see modification supra);
a reference electrode (the reference electrode, Leyer, para. [0015], [0023], see modification supra).
Modified Byun teaches that the cylindrical housing body 10 has built therein a multiplexer, a signal processing circuit, and a control and communication circuit connected to each of the electrodes (Fig. 1, para. [0026], [0028]). Modified Byun teaches that during use, it is possible to continuously measure the properties of seawater by selectively using one disposable ion-selective electrode until it becomes contaminated, and then moving on to another ion-selective electrode that has not yet been used in the cylindrical housing body 10 (Byun, Fig. 1, para. [0026]-[0027], [0038]-[0039], Leyer, Fig. 1, para. [0022], see modification supra). Modified Byun fails to teach a measuring transducer, wherein the measuring transducer has a switching unit.
Horii teaches an ion-measuring apparatus comprising three or more ion-measuring electrodes to measure ion concentrations (abstract, col. 1, lns. 7-9). Horii teaches a mean value- calculating means composed of a changeover means 4 and a computing portion 5, wherein the changeover means 4 is for selectively taking measured signals by the respective electrodes 3a-3d, and the computing portion 5 receives the measured signals from the changeover means 4 to measure the concentration of ions (Fig. 1, col. 1, lns. 7-9, col. 3, lns. 51-62, col. 12, lns. 26-30; Examiner interprets the mean-value calculating means comprising the changeover means and the computing portion to read on a measuring transducer, and the changeover means 4 to read on a switching unit). Horii teaches that the measured signals are voltages (col. 4, lns. 38-41).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the equipment and circuits of Modified Byun with the changeover means and computing portion as taught by Horii in order to yield the predictable result of selectively taking measured signals and receiving the measured signals to measure concentrations of ions. MPEP § 2143(I)(B).
Modified Byun teaches wherein the sensitive surfaces of the other of the plurality of ion-selective electrodes each have a cover; wherein the exactly one activated electrode is cover-free while the other of the plurality of ion-selective electrodes are covered and are not activated (the sensitive surfaces of the ion-selective electrodes are each covered by hole covers 45 that selectively open and close inlet holes 42 corresponding to the position of the ion-selective electrodes, Fig. 1, para. [0010], [0027], [0034]; a hole cover 45 is selectively opened to expose the ion-selective electrode when it is being used, and the rest of the hole covers 45 remain closed for the ion-selective electrodes which have not yet been used, Fig. 1, para. [0010], [0027], [0034], [0038]; the hole covers 45 protect the ion-selective electrodes from water before measurement is started, Fig. 1, para. [0034]-[0036]); and
wherein the receiving unit is designed as a turret drum (the cylindrical housing body 10 comprising the electrode seating portions 15, Fig. 1, para. [0025]-[0027]).
The limitations “measuring a concentration of an ion dissolved in a measuring solution,” “for contact with the measuring solution,” “during use of the sensor, the receiving unit is configured to receive at least one used electrode and at least one electrode that has not yet been used,” “for contacting the measuring solution,” “a measured value of an electrical voltage between one of the electrodes and the reference electrode is a measure of the concentration of the ion dissolved in the measuring solution,” “determining the measured value of the electrical voltage and for converting the measured value into the concentration of the ion,” “activating exactly one electrode of the plurality of ion-selective electrodes,” “covers the sensitive surfaces against the measuring solution in a medium-tight manner,” and “the exactly one activated electrode is cover-free while the other of the plurality of ion-selective electrodes are covered and are not activated” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Byun teaches that the sensor comprises ion-selective electrodes for water analysis (Byun, Fig. 1, para. [0025], Leyer, Figs. 1-2, para. [0020]-[0021], see modification supra), so the sensor is capable of the recitation “measuring a concentration of an ion dissolved in a measuring solution.” Modified Byun also teaches that each of the ion-selective electrodes have surfaces that contact water (Byun, Fig. 1, para. [0028], [0053], Leyer, Figs. 1-2, para. [0020]-[0021], see modification supra), so the surfaces of the ion-selective electrodes are capable of the recitation “for contact with the measuring solution.” Modified Byun also teaches that during use, it is possible to continuously measure the properties of seawater by selectively using one disposable ion-selective electrode until it becomes contaminated, and then moving on to another ion-selective electrode that has not yet been used in the cylindrical housing body 10 (Byun, Fig. 1, para. [0026]-[0027], [0038]-[0039], Leyer, Fig. 1, para. [0022], see modification supra), so the sensor is capable of the recitation “during use of the sensor, the receiving unit is configured to receive at least one used electrode and at least one electrode that has not yet been used.” Modified Byun also teaches the reference electrode in the cylindrical housing body 10 (Byun, Fig. 1, para. [0025]-[0027], Leyer, Fig. 1, para. [0015], [0023], see modification supra), so the reference electrode is capable of the recitation “for contacting the measuring solution.” Modified Byun also teaches that the concentration of ions can be measured based on the measured voltage signals from the electrodes (Byun, Fig. 1, para. [0026], [0028], Leyer, Figs. 1-2, para. [0021]-[0022], Hori, Fig. 1, col 1, lns. 7-9, col. 3, lns. 51-62, col. 4, lns. 38-41, col. 12, lns. 26-30, see modification supra), so the immersion probe is capable of the recitation “a measured value of an electrical voltage between one of the electrodes and the reference electrode is a measure of the concentration of the ion dissolved in the measuring solution.” Modified Byun also teaches that the computing portion 5 of the mean-value calculating means receives the measured voltage signals from the changeover means 4 to measure the concentration of ions (Horii, Fig. 1, col. 1, lns. 7-9, col. 3, lns. 51-62, col. 4, lns. 38- 41, col. 12, lns. 26-30, see modification supra), so the mean-value calculating means is capable of the recitation “determining the measured value of the electrical voltage and for converting the measured value into the concentration of the ion.” Modified Byun also teaches that the changeover means 4 is for selectively taking measured signals by the respective electrodes (Horii, Fig. 1, col. 3, lns. 51-62, see modification supra), and that the sensor selectively uses one disposable ion-selective electrode until it becomes contaminated, and then moves on to another ion-selective electrode that has not yet been used, and measurement is no longer made through the ion-selective electrode that has been used (Byun, Fig. 1, para. [0026]-[0027], [0038]-[0039], Leyer, Fig. 1, para. [0022], see modification supra), so the changeover means is capable of the recitation “activating exactly one electrode of the plurality of ion-selective electrodes.” Modified Byun also teaches that the sensitive surfaces of the ion-selective electrodes are each covered by hole covers 45 that protect the ion-selective electrodes from water before measurement is started (Fig. 1, para. [0034]-[0036]), so the hole covers are capable of the recitation “covers the sensitive surfaces against the measuring solution in a medium-tight manner.” Modified Byun also teaches that a hole cover 45 is selectively opened to expose the ion-selective electrode when it is being used, and the rest of the hole covers 45 remain closed for the ion-selective electrodes which have not yet been used (Fig. 1, para. [0010], [0027], [0034], [0038]), and that the changeover means 4 is for selectively taking measured signals by the respective electrodes (Horii, Fig. 1, col. 3, lns. 51-62), so the ion-selective electrodes are capable of the recitation “the exactly one activated electrode is cover-free while the other of the plurality of ion-selective electrodes are covered and are not activated.”
Regarding claim 2, Modified Byun teaches wherein the plurality of ion-selective electrodes are each arranged in a chamber of the receiving unit (the ion-selective electrodes are each arranged in an electrode seating portion 15 of the cylindrical housing body 10, Fig. 1, para. [0025]-[0027]).
Regarding claim 6, Modified Byun teaches wherein at least one of the covers is a membrane, a cap or a cover (the hole covers 45, Fig. 1, para. [0034]).
Regarding claim 7, Modified Byun teaches wherein the receiving unit is cylindrical (the cylindrical housing body 10, Fig. 1, para. [0026]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Leyer and Horii as applied to claim 1 above, and further in view of Ohgami et al. (US 2014/0209485 A1).
Regarding claim 5, Modified Byun teaches at least one of the covers (the hole covers 45 which may be formed in a hinge type or sliding type, Fig. 1, para. [0034]). Modified Byun fails to teach wherein at least one of the covers has a tab.
Ohgami teaches a sensor for performing electrochemical measurement (para. [0001]). Ohgami teaches a liquid blocking film 81 that has a tab 81g for facilitating pulling out of the liquid blocking film 81 to expose electrodes 41, 42 (Fig. 2B, para. [0236], [0243]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the hole covers of Modified Byun to have a tab as taught by Ohgami because it would facilitate pulling out the hole covers (Ohgami, Fig. 2B, para. [0236], [0243]). Additionally, generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a hole cover with a tab shape which a person of ordinary skill in the art would have found obvious.
The limitation “pulling off the at least one of the covers” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Byun teaches that the hole covers 45 have a tab to facilitate pulling out the covers (Byun, Fig. 1, para. [0034], Ohgami, Fig. 2B, para. [0236], [0243], see modification supra), so the hole covers having the tab are capable of the recitation “pulling off the at least one of the covers.”
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in light of new grounds of rejection. Prior art Byun is now used as the base reference and relied upon for the feature of activating exactly one electrode that is cover-free as recited supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                      

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699